FILED
                                                                    United States Court of Appeals
                                       PUBLISH                              Tenth Circuit

                          UNITED STATES COURT OF APPEALS                 February 22, 2013

                                                                        Elisabeth A. Shumaker
                                   TENTH CIRCUIT                            Clerk of Court



 GRAY PETERSON,

           Plaintiff–Appellant,

 v.

 ALEX MARTINEZ, in his official
 capacity as Manager of Safety for the City
 and County of Denver; JAMES DAVIS,
 in his official capacity as Executive
 Director of the Colorado Department of
 Public Safety,*

           Defendants–Appellees.
                                                             No. 11-1149
 ------------------------------

 JOHN W. SUTHERS, Attorney General
 for the State of Colorado,

       Intervenor,
 __________________________________

 NRA CIVIL RIGHTS DEFENSE FUND;
 SECOND AMENDMENT
 FOUNDATION, INC.; BUCKEYE
 FIREARMS FOUNDATION; CITIZENS
 RIGHTS ACTION LEAGUE;

       *
        The court substitutes the individuals who currently hold these offices pursuant to
Fed. R. App. P. 43(c).
 COMMONWEALTH SECOND
 AMENDMENT; CONNECTICUT
 CITIZENS DEFENSE LEAGUE;
 CALGUNS FOUNDATION, INC.; GUN
 OWNERS CIVIL RIGHTS ALLIANCE;
 HAWAII DEFENSE FOUNDATION;
 ILLINOIS CARRY; ILLINOIS STATE
 RIFLE ASSOCIATION; MAINE OPEN
 CARRY ASSOCIATION; MARYLAND
 SHALL ISSUE; OREGON FIREARMS
 EDUCATIONAL FOUNDATION;
 WISCONSIN CARRY INC.; SCOPE
 INC.; STILLWATER FIREARMS
 ASSOCIATION; VIRGINIA CITIZENS
 DEFENSE LEAGUE, INC.; WEST
 VIRGINIA CITIZENS DEFENSE
 LEAGUE INC.; BRADY CENTER TO
 PREVENT GUN VIOLENCE,

       Amici Curiae.




                    Appeal from the United States District Court
                            for the District of Colorado
                      (D.C. No. 1:10-CV-00059-WDM-MEH)


John R. Monroe, Roswell, Georgia, for the Plaintiff-Appellant.

Matthew D. Grove, Assistant Attorney General (John W. Suthers, Attorney General, with
him on the briefs), Office of the Attorney General for the State of Colorado, Denver,
Colorado, for the Defendants-Appellees.

Alan Gura, Gura & Possessky, Alexandria, Virginia (Mikolaj T. Tempski, Second
Amendment Foundation, Inc., with him on the briefs), for Amicus Curiae, Second
Amendment Foundation, Inc.

Matthew Bower (Robert Dowlut with him on the briefs), NRA Office of the General
Counsel, Fairfax, Virginia, for Amicus Curiae, NRA Civil Rights Defense Fund.
                                          -2-
Jonathan E. Lowy, Brady Center to Prevent Gun Violence (Daniel R. Vice, Brady Center
to Prevent Gun Violence, and Jonathan L. Diesenhaus and S. Chartey Quarcoo, Hogan
Lovells US LLP, with him on the briefs), Washington, D.C., for Amicus Curiae, Brady
Center to Prevent Gun Violence.


Before LUCERO, BALDOCK, and HARTZ, Circuit Judges.


LUCERO, Circuit Judge.



       Gray Peterson, a resident of Washington, applied for a concealed handgun license

(“CHL”) from the ex officio sheriff of Denver, Colorado. Pursuant to state law, Colorado

sheriffs may issue CHLs only to state residents. Colo. Rev. Stat. § 18-12-203(1)(a).

Peterson’s application was accordingly denied, prompting Peterson to file suit against the

Denver sheriff and Colorado’s executive director of the Department of Public Safety.

Peterson claims that Colorado’s policy with respect to non-resident CHL applicants

violates the Second Amendment, the Privileges and Immunities Clause of Article IV, and

several other constitutional provisions.

       The district court concluded that the executive director of the Department of

Public Safety is entitled to Eleventh Amendment immunity because he has no connection

to the enforcement of the challenged statute. We agree with that conclusion. Colorado

law requires “each sheriff to implement and administer” the CHL licensing scheme.

Colo. Rev. Stat. § 18-12-201(3). Because sheriffs are responsible for administering the

state’s CHL regime—not the executive director of the Department of Public Safety—

                                           -3-
Peterson’s claims against the latter do not fall within the Ex parte Young, 209 U.S. 123

(1908), exception to Eleventh Amendment immunity.

       With respect to Peterson’s claims against the Denver sheriff, we conclude that the

carrying of concealed firearms is not protected by the Second Amendment or the

Privileges and Immunities Clause. In Robertson v. Baldwin, 165 U.S. 275 (1897), the

Supreme Court stated in dicta that “the right of the people to keep and bear arms is not

infringed by laws prohibiting the carrying of concealed weapons.” Id. at 281-82. More

recently, in District of Columbia v. Heller, 554 U.S. 570 (2008), the Court noted that “the

majority of the 19th-century courts to consider the question held that prohibitions on

carrying concealed weapons were lawful under the Second Amendment or state

analogues,” and explained that “nothing in our opinion should be taken to cast doubt on

longstanding prohibitions.” Id. at 626. In light of our nation’s extensive practice of

restricting citizens’ freedom to carry firearms in a concealed manner, we hold that this

activity does not fall within the scope of the Second Amendment’s protections.

       We reach the same conclusion with respect to Peterson’s claim under the

Privileges and Immunities Clause, U.S. Const. art IV, § 2, cl. 1, which is coterminous

with his right to travel claim. As the Supreme Court explained in Supreme Court of

Virginia v. Friedman, 487 U.S. 59 (1988), “it is only with respect to those ‘privileges’

and ‘immunities’ bearing on the vitality of the Nation as a single entity that a State must

accord residents and nonresidents equal treatment.” Id. at 64-65 (quotations and citations

omitted). Because the concealed carrying of firearms has been prohibited for much of
                                            -4-
our history, we conclude that this activity fails the Friedman test.

       Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

                                              I

       In February 2010, Peterson filed suit in federal district court against the ex officio

sheriff of the City and County of Denver and the executive director of the Colorado

Department of Public Safety, alleging that Colorado’s licensing regime for concealed

handguns violates the Privileges and Immunities Clause, the Second Amendment, and the

Fourteenth Amendment.1 According to his complaint, Peterson is a resident of the State

of Washington. At the time he filed his complaint, Peterson held a CHL issued by the

State of Washington and a second CHL issued by the State of Florida.2 Peterson is a

frequent visitor to Denver, and seeks to carry a firearm when he visits the city. Towards

that end, Peterson applied for a CHL with the Denver sheriff, a post now held by

Martinez. Peterson’s application was denied because he does not meet the criteria set

forth in Colo. Rev. Stat. § 18-12-203. Peterson alleges that the only statutory criterion he

does not satisfy is Colorado residency.

       Colorado provides for reciprocity and recognition of CHLs issued by other states,

       1
        At the time the complaint was filed, these offices were held by Alvin LaCabe and
Peter Weir, respectively. Alex Martinez and James Davis have been substituted pursuant
to Fed. R. Civ. P. 25 and Fed. R. App. P. 43(c). For ease of reference, we will use the
names of the current appellees even if a different individual held the post at the relevant
time.
       2
        Peterson states in his opening brief that he no longer holds a Florida CHL, but
has since been issued a CHL by the State of Utah.

                                             -5-
but only for states that provide reciprocity to Colorado CHLs. See Colo. Rev. Stat. § 18-

12-213(1). Washington State does not provide reciprocity to Colorado CHLs, and thus

Peterson’s Washington-issued CHL is not recognized by Colorado. Nor does Colorado

recognize Peterson’s Florida or Utah CHLs because reciprocity is offered only with

respect to CHLs issued by an individual’s state of residence. See Colo. Rev. Stat. § 18-

12-213(1)(b)(I). Peterson alleges that Davis is “primarily responsible for administering

the recognition and reciprocity of CHLs issued by other states.”

      As a result of this statutory scheme, Peterson claims he is barred from carrying a

concealed firearm outside of his home, place of business, or private automobile in

Colorado. See Colo. Rev. Stat. § 18-12-105. Peterson further notes that the Denver

Revised Municipal Code prohibits individuals from carrying firearms—concealed or

not—unless the individual holds a valid CHL or “is carrying the weapon concealed

within a private automobile or other private means of conveyance, for hunting or for

lawful protection of such person’s or another person’s person or property, while

travelling.” Denver Rev. Mun. Code § 38-117(a), (b), & (f). Because Peterson does not

own or otherwise control property in Denver, and generally uses public transit while

visiting, he claims that he is “completely disarmed” when in Denver.

      In his complaint, Peterson asserted six claims: (1) Martinez violated the Privileges

and Immunities Clause by denying Peterson a CHL on the basis of non-residency; (2)

Davis violated the Privileges and Immunities Clause by refusing reciprocity to Peterson’s

Florida CHL while granting reciprocity to Florida CHLs held by Florida residents; (3)
                                           -6-
Martinez violated the Equal Protection Clause by denying Peterson a CHL on the basis of

non-residency; (4) Davis violated the Equal Protection Clause by refusing reciprocity to

Peterson’s Florida CHL; (5) Both defendants violated the Second Amendment by

“prohibiting any meaningful opportunity for [Peterson] to bear arms in the City and

County of Denver through a licensing scheme that precludes [Peterson] from obtaining a

necessary license”; and (6) Both defendants violated the Due Process Clause and the

Privileges and Immunities Clause by prohibiting Peterson from bearing arms through the

licensing scheme. Peterson requested a declaration that Colo. Rev. Stat. §§ 18-12-

203(1)(a) and 213(1)(b)(I) are unconstitutional, and an injunction barring enforcement of

those statutes.

       Colorado Attorney General John Suthers filed a motion to dismiss on behalf of

Davis, along with a “request to be heard.” Suthers argued that Davis had no role in

enforcing Colorado’s CHL reciprocity system, and thus was shielded from suit by the

Eleventh Amendment. He also cited a Colorado statute and a District of Colorado local

rule requiring notice to the state attorney general of any suit challenging the

constitutionality of a state statute. See Colo. Rev. Stat. § 13-51-115; D. Colo. L. Civ. R.

24.1. On that basis, Suthers requested an opportunity to be heard as to the

constitutionality of the two challenged statutes.

       Peterson argued in response that the court was required to accept as true his

allegation that Davis is “primarily responsible for administering the recognition and

reciprocity of CHLs issued by other states.” With respect to Suthers’ request to be heard,
                                             -7-
Peterson indicated he had no objection to Suthers’ intervention, but did object to Suthers’

participation as an amicus curiae. Peterson also filed a motion for summary judgment

against Martinez, and Martinez cross-moved for summary judgment.

       The district court granted the motion to dismiss Davis. It concluded that Colorado

law requires sheriffs to administer the reciprocity scheme, and it need not credit

allegations that are contradicted by statute. Because Davis was not involved in the

administration of CHL reciprocity, the court dismissed the claims against Davis “without

prejudice to substituting or naming an alternative defendant to represent the State of

Colorado.” With respect to Suthers’ request to be heard, the court held that 28 U.S.C.

§ 2403(b) and Fed. R. Civ. P. 5.1(c) provide Suthers a right to intervene on behalf of the

State of Colorado. The court thus allowed Suthers to intervene and delayed ruling on

Peterson’s motion for summary judgment to allow Suthers an opportunity to respond.

       In response to Peterson’s motion for summary judgment, Suthers presented

evidence that permitting authorities have access to far more information regarding

Colorado residents than residents of other states. Suthers submitted an affidavit from

Michael Ostrander, a Detective with the Adams County Sheriff’s Office who conducts

CHL investigations. Ostrander stated that access to “locally-maintained databases is

absolutely critical to assessing a [CHL] applicant’s qualifications.” He noted, for

example, that misdemeanor convictions involving drugs, alcohol, or violence would

disqualify an individual for a CHL in Colorado. However, such crimes are often

prosecuted in municipal court and “municipal court convictions are virtually never
                                            -8-
reported to statewide or national databases.” Ostrander also described a number of

relevant issues that a search of local databases would reveal about Colorado residents,

including: mental health contacts or 911 calls that do not result in arrest; a history of

aggressive driving tendencies; juvenile arrest records; and plea agreements that result in

deferred sentences or diversion programs. Ostrander explained that he is able to screen

for these issues for Colorado residents but that his “lack of access to this type of

information held by other states would make it more or less impossible to effectively

conduct this type of screening for non-resident [CHL] applicants.” Given the ninety-day

statutory deadline for completing CHL investigations, see Colo. Rev. Stat. § 18-12-

206(1), and the fees charged by some states for accessing background information,

Ostrander opined: “If I were required to process [CHL] applications from non-residents,

I do not believe that I could consistently ensure their eligibility to carry a concealed

weapon under Colorado law.”

       Suthers also submitted an affidavit from James Spoden, the Colorado Bureau of

Investigation’s InstaCheck Data Supervisor. Spoden largely corroborated Ostrander’s

affidavit. He indicated that although national databases provided some background

information on non-residents, “many records kept solely at the state level—and available

only to state or local authorities—are highly relevant to a [CHL] applicant’s eligibility.”

Spoden noted that in Colorado, information associated with an arrest, summons, or

criminal charge would appear in a database accessible only to Colorado authorities.

Similarly, protection or restraining orders in civil cases, reports that an individual has
                                             -9-
been determined to be a danger to himself, and juvenile felony adjudications are reported

only in the same database. Spoden averred that other states have similar limitations and

thus even if an applicant had a disqualification of this type, “state law enforcement

authorities would have no way of acquiring information about” a non-resident CHL

applicant. Further, Spoden noted that Colorado CHL holders are flagged on a state

database if they are arrested in Colorado. This flagging system allows law enforcement

to “ensure the ongoing eligibility of” CHL holders, but does not provide “the ability to

monitor [non-residents’] law enforcement contacts in their actual state of residence.”

Spoden concluded that “it is virtually impossible to evaluate a non-resident [CHL]

applicant’s background thoroughly enough to determine that the applicant, if granted a

[CHL], will not be a danger to himself or the community.”

       Suthers filed a separate cross-motion for summary judgment on largely the same

grounds discussed above. In that motion, Suthers characterized Peterson as challenging

both the Colorado permitting scheme and the Denver ordinance barring the open carrying

of firearms without a CHL. In his response, Peterson flatly rejected this characterization,

arguing that “Suthers is trying, in effect, to engage in a back door attack of Denver’s ban

on open carry of firearms.” Peterson stated that although Suthers “is free to commence

his own action against Denver if he chooses to do so, this case is not the proper vehicle

for his attack.” Instead, Peterson explained that the Denver ordinance “is not per se

unconstitutional,” but “[i]t is Defendant’s (and Colorado’s) refusal to allow Plaintiff to

obtain a CHL that is unconstitutional.”
                                            -10-
       In ruling on the cross-motions for summary judgment, the district court accepted

Peterson’s framing of his claims, stating that Peterson “alleges that Colorado’s state

statutes regarding permits to carry concealed handguns, [Colo. Rev. Stat. §§] 18-12-201

et seq., are unconstitutional as applied to him.” Noting that Peterson elected not to name

an alternative defendant with respect to the claims challenging Colorado’s reciprocity

system, the court held that those claims had been abandoned. With respect to the

remaining claims, the court concluded that Martinez was entitled to summary judgment.

It determined that Peterson’s privileges and immunities/right to travel claim failed

because the need for background information and monitoring was a substantial reason for

treating residents and non-residents differently, and that the residency requirement was

substantially related to that end. The court concluded that Peterson’s equal protection

claim failed because residents and non-residents are not similarly situated given the

differing quanta of information available for the two classes. As to the Second

Amendment claim, the court applied intermediate scrutiny and concluded that the

residency requirement was adequately justified by Colorado’s need to evaluate and

monitor CHL holders and the difficulty in doing so for non-residents.

       Following entry of judgment, Peterson timely appealed.

                                             II

       We first consider Peterson’s appeal of the district court’s order dismissing his

claims against Davis. Our review of a dismissal based on sovereign immunity is de novo.

See Governor of Kan. v. Kempthorne, 516 F.3d 833, 841 (10th Cir. 2008). “The
                                            -11-
Eleventh Amendment is a jurisdictional bar that precludes unconsented suits in federal

court against a state and arms of the state.” Wagoner Cnty. Rural Water Dist. No. 2. v.

Grand River Dam Auth., 577 F.3d 1255, 1258 (10th Cir. 2009). And because “an

official-capacity suit is, in all respects other than name, to be treated as a suit against the

entity,” the Eleventh Amendment provides immunity “when [s]tate officials are sued for

damages in their official capacity.” Kentucky v. Graham, 473 U.S. 159, 166, 169 (1985).

       It is undisputed that Peterson’s claims against Davis are, in effect, claims against

an arm of the State of Colorado. However, Peterson argues that the claims fall within the

Ex parte Young, 209 U.S. 123 (1908), exception to Eleventh Amendment immunity.

That exception permits “suits against state officials seeking to enjoin alleged ongoing

violations of federal law.” Crowe & Dunlevy, P.C. v. Stidham, 640 F.3d 1140, 1154

(10th Cir. 2011). However, “[i]n making an officer of the state a party defendant in a suit

to enjoin the enforcement of an act alleged to be unconstitutional, it is plain that such

officer must have some connection with the enforcement of the act, or else it is merely

making him a party as a representative of the state, and thereby attempting to make the

state a party.” Ex parte Young, 209 U.S. at 157. We have explained that “Defendants are

not required to have a ‘special connection’ to the unconstitutional act or conduct. Rather,

state officials must have a particular duty to ‘enforce’ the statute in question and a

demonstrated willingness to exercise that duty.” Prairie Band Potawatomi Nation v.

Wagnon, 476 F.3d 818, 828 (10th Cir. 2007).

       Peterson does not cite to any provision of Colorado law establishing a connection
                                              -12-
between the executive director of the Department of Public Safety and enforcement of

Colorado’s CHL reciprocity regime. Rather, he contends that the district court was

required to accept as true the complaint’s allegation that Davis is “primarily responsible

for administering the recognition and reciprocity of CHLs issued by other states.” A

motion to dismiss based on sovereign immunity may come in one of two forms. “First, a

party may make a facial challenge to the plaintiff’s allegations concerning subject matter

jurisdiction, thereby questioning the sufficiency of the complaint. In addressing a facial

attack, the district court must accept the allegations in the complaint as true. Second, a

party may go beyond allegations contained in the complaint and challenge the facts upon

which subject matter jurisdiction depends.” E.F.W. v. St. Stephen’s Indian High Sch.,

264 F.3d 1297, 1303 (10th Cir. 2001) (quotation and citations omitted). We consider the

first type of challenge in this case, and thus accept the complaint’s well-pled factual

allegations as true.

       However, “we are not bound to accept as true a legal conclusion couched as a

factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986) (citation omitted).

Peterson’s allegation that Davis is “responsible for administering” CHL reciprocity is a

bare legal assertion. The complaint merely states, without any supporting factual

allegations, that Davis has a legal duty to enforce Colo. Rev. Stat. § 18-12-213. Nowhere

does the complaint point to a legislative or administrative enactment so empowering

Davis. Nor does the complaint allege any instances of Davis enforcing or administering

the CHL reciprocity system, or being otherwise involved in Peterson’s attempt to obtain
                                            -13-
recognition of his out-of-state CHLs.

       Further, the district court was correct to reject Peterson’s claim regarding Davis’

responsibility to administer the reciprocity system because even “factual allegations that

contradict . . . a properly considered document are not well-pleaded facts that the court

must accept as true.” GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381,

1385 (10th Cir. 1997). The district court properly took judicial notice of the Colorado

Revised Statutes, see United States v. Coffman, 638 F.2d 192, 194 (10th Cir. 1980), in

which the Colorado General Assembly “instructs each sheriff to implement and

administer the provisions of this part 2,” Colo. Rev. Stat. § 18-12-201(3). The referenced

“part 2” runs from Colo. Rev. Stat. §§ 18-12-201 to 18-12-216, including the CHL

reciprocity provisions found in Colo. Rev. Stat. § 18-12-213. Colorado law is clear that

sheriffs are responsible for administering the reciprocity system. Accordingly, the

district court was not required to accept Peterson’s allegation to the contrary.

       Although Peterson does not cite to any provision of Colorado law imposing a duty

to enforce Colo. Rev. Stat. § 18-12-213, he does note that Davis stated in his motion to

dismiss that he “maintain[s] a database of states with which Colorado maintains

reciprocity.” Based on this statement, Peterson argues that Davis fits within the Ex parte

Young exception because he has “some connection” with enforcement of the reciprocity

provision. 209 U.S. at 157. We disagree. Davis’ maintenance of a database may provide

a convenient source for sheriffs seeking information relevant to CHL reciprocity, but Ex

parte Young requires a nexus between the defendant and “enforcement” of the challenged
                                            -14-
statute. Id. (emphasis added). As we held in Wagnon, the defendant must have “a

particular duty to ‘enforce’ the statute in question and a demonstrated willingness to

exercise that duty.” 476 F.3d at 828 (citation omitted). Davis has no such particular

duty; rather, sheriffs are tasked with enforcing the CHL reciprocity system. See Colo.

Rev. Stat. § 18-12-201(3).

       Our decision in Chamber of Commerce of the United States v. Edmondson, 594

F.3d 742 (10th Cir. 2010), is illustrative. There, we concluded that the Oklahoma

Attorney General could be sued under the Ex parte Young exception with respect to a

provision of Oklahoma law requiring public contractors to verify work eligibility for all

new employees. Id. at 753, 760. Our holding was based on the existence of a state

statute that directed the Attorney General to draft contracts on behalf of the state, and to

prosecute and defend civil actions on behalf of the state. Id. at 760 (citing Okla. Stat. tit.

74, § 18b(A)(3), (7)). We further noted that the Attorney General had “a demonstrated

willingness to exercise that duty.” Id. However, we reached the opposite conclusion

with respect to a different portion of the same statute which made it a “discriminatory

practice” to fire a citizen or permanent resident while employing an individual who was

not authorized to work. Id. at 754, 760. With respect to that provision, we rejected the

argument that the Attorney General’s non-specific duty to represent the state made him a

proper defendant. Id. at 760. And because the plaintiff failed to “cite to any Oklahoma

law authorizing the Attorney General to enforce that provision,” we held that plaintiff’s

“claim under that provision falls outside the scope of the Ex parte Young exception.” Id.
                                             -15-
       A defendant need not be identified in the challenged statute itself to fit within the

Ex parte Young exception. See Finstuen v. Crutcher, 496 F.3d 1139, 1151 (10th Cir.

2007). Connection to the enforcement of an act may come by way of another state law,

an administrative delegation, or a demonstrated practice of enforcing a provision. But

when a state law explicitly empowers one set of officials to enforce its terms, a plaintiff

cannot sue a different official absent some evidence that the defendant is connected to the

enforcement of the challenged law. Colorado law requires sheriffs to enforce CHL

reciprocity, not the executive director of the Department of Public Safety. See Colo. Rev.

Stat. § 18-12-201(3). We thus affirm the district court’s conclusion that Davis is entitled

to Eleventh Amendment immunity.

                                             III

       After correctly concluding that the claims against Davis did not fall within the Ex

parte Young exception, the district court allowed Peterson an opportunity to amend his

complaint to assert those claims against Martinez or another official. Peterson declined

to do so. Peterson also declined to address the dismissal of the equal protection claim he

asserted against Martinez. Accordingly, we proceed to consider whether summary

judgment in favor of Martinez was appropriate with respect to Peterson’s Second

Amendment claim and his right to travel/Privileges and Immunities Clause claim (which

he contends presents two separate claims).

       We review the district court’s grant of summary judgment de novo. See Simmons

v. Sykes Enters., Inc., 647 F.3d 943, 947 (10th Cir. 2011). Summary judgment is proper
                                             -16-
if, viewing the evidence in the light most favorable to the non-moving party, there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law. See Gwinn v. Awmiller, 354 F.3d 1211, 1215 (10th Cir. 2004).

                                             A

                                              1

       In District of Columbia v. Heller, 554 U.S. 570 (2008), the Supreme Court held

“that the Second Amendment conferred an individual right to keep and bear arms.” Id. at

595. And in McDonald v. City of Chicago, 130 S. Ct. 3020 (2010), the Court concluded

that “the Second Amendment right is fully applicable to the States.” Id. at 3026.

Nevertheless, the Court has provided precious little guidance with respect to the standard

by which restrictions on the possession of firearms should be assessed.

       In Heller, the Court determined that the challenged statute, which completely

barred possession of handguns in the home and required that any lawful firearm be kept

in an inoperable condition, failed “[u]nder any of the standards of scrutiny that we have

applied to enumerated constitutional rights.” 554 U.S. at 628. The Court rejected

application of rational-basis scrutiny, but declined to select another standard. Id. at 628-

29 & n.27. However, the Court stressed that its opinion should not be read to “cast doubt

on longstanding prohibitions on the possession of firearms by felons and the mentally ill,

or laws forbidding the carrying of firearms in sensitive places such as schools and

government buildings, or laws imposing conditions and qualifications on the commercial

sale of arms,” which the Court identified as “presumptively lawful regulatory measures.”
                                            -17-
Id. at 626-27 & n.26.

       In United States v. Reese, 627 F.3d 792 (10th Cir. 2010), this court adopted a

“two-pronged approach” to Second Amendment claims. First, we “ask whether the

challenged law imposes a burden on conduct falling within the scope of the Second

Amendment’s guarantee.” Id. at 800. If the law does not impose a burden, it is

constitutional. If it does, then the court “must evaluate the law under some form of

means-end scrutiny.” Id. at 801.

       We proceed to analyze Peterson’s Second Amendment claim under this two-step

approach. Our task is complicated, however, by the somewhat unusual posture of

Peterson’s claim. Peterson argues that strict scrutiny is appropriate because he is

“completely disarmed” while in Denver. That alleged complete disarmament results

from the confluence of two enactments: the state statute that requires CHL applicants to

be legal residents of Colorado, Colo. Rev. Stat. § 18-12-203, and the Denver ordinance

that requires a CHL for most forms of open carry, Denver Rev. Mun. Code § 38-117(a),

(b), & (f).

       Peterson has repeatedly expressed, however, that he is not challenging the Denver

ordinance. After Suthers advocated for the constitutionality of the Denver ordinance in

his motion for summary judgment, Peterson clarified that he was not arguing that the

ordinance is unconstitutional, but that it is Colorado’s “refusal to allow Plaintiff to obtain

a CHL that is unconstitutional.” Claiming that Suthers was attempting a “back door

attack of Denver’s ban on open carry of firearms,” Peterson stated that “this case is not
                                             -18-
the proper vehicle for his attack.”

       In light of Peterson’s explicit statement that “this case is not the proper vehicle”

for an attack on the validity of the Denver ordinance, Peterson has clearly waived any

such challenge. See United States v. Zubia-Torres, 550 F.3d 1202, 1206 (10th Cir. 2008)

(an issue is waived, rather than forfeited, when a party “deliberately considered the

unraised issue and made an intentional decision to forego it”). Because the district court

accepted Peterson’s formulation of the case in ruling on the parties’ cross-motions for

summary judgment, Peterson cannot be heard to complain of any alleged error he himself

invited. See United States v. DeBerry, 430 F.3d 1294, 1302 (10th Cir. 2005) (“[T]he

invited-error doctrine precludes a party from arguing that the district court erred in

adopting a proposition that the party had urged the district court to adopt.”). We see no

reason that a plaintiff could not challenge both the statute and the ordinance in the same

suit, but Peterson has made a conscious decision not to challenge the constitutionality of

the Denver ordinance.

       Accordingly, we must conduct our two-step Second Amendment analysis based on

the effects of the state statute rather than the combined effects of the statute and the

ordinance. As we held in Reese, “a reviewing court first asks whether the challenged law

imposes a burden on conduct falling within the scope of the Second Amendment’s

guarantee.” 627 F.3d at 800 (quotation and alteration omitted, emphasis added). This

case demonstrates the need for such an analytical framework. Peterson seeks a ruling

that Colorado may not restrict CHLs to residents of the state. If he succeeds in this
                                             -19-
challenge, he would be free to obtain a CHL and carry a concealed weapon throughout

the state. By contrast, had Peterson challenged the Denver ordinance, he may have

obtained a ruling that allows him to carry a firearm openly while maintaining the state’s

restrictions on concealed carry. The specific constitutional challenge thus delineates the

proper form of relief and clarifies the particular Second Amendment restriction that is

before us. Because only the Colorado statute has been challenged, and thus only the

statute is at issue in the case at bar, we must look to the effect of that statute in

conducting our Second Amendment assessment.

                                                2

       Colorado requires that “a sheriff shall issue a permit to carry a concealed handgun

to an applicant who,” inter alia, “[i]s a legal resident of the state of Colorado.” Colo.

Rev. Stat. § 18-12-203(1)(a). This residency requirement bars non-Coloradoans from

carrying concealed firearms in most places. But see Colo. Rev. Stat. § 18-12-105(2)(a) &

(b) (exempting from the CHL licensure requirement possession in an individual’s “own

dwelling or place of business or on property owned or under his or her control” or “in a

private automobile or other private means of conveyance”). It does not affect the ability

of non-residents to openly carry firearms in the state (however, as discussed above, an

unchallenged ordinance, Denver Rev. Mun. Code § 38-117(a), (b), & (f), imposes such




                                              -20-
restrictions in Denver).3

       Accordingly, to determine “whether the challenged law imposes a burden on

conduct falling within the scope of the Second Amendment’s guarantee,” Reese, 627

F.3d at 800, we first ask whether the Second Amendment provides the right to carry a

concealed firearm. We conclude that it does not.4

       In Robertson v. Baldwin, 165 U.S. 275 (1897), the Supreme Court considered a

Thirteenth Amendment challenge to a pair of statutes authorizing the detention of

deserting seamen. Id. at 277, 280. In rejecting the challenge, the Court noted that many

of the freedoms guaranteed by the Bill of Rights are subject to “certain well-recognized

exceptions.” Id. at 281.

       3
         We reject Suthers’ argument on appeal that Peterson lacks standing because he
challenged the statute rather than the ordinance. Suthers contends that because the
Second Amendment does not protect concealed carrying of firearms, Peterson’s only
injury stems from the unchallenged Denver ordinance. This argument confuses the
standing and merits inquiry. “For purposes of standing, the question cannot be whether
the Constitution, properly interpreted, extends protection to the plaintiff’s asserted right
or interest. If that were the test, every losing claim would be dismissed for want of
standing.” Initiative & Referendum Inst. v. Walker, 450 F.3d 1082, 1092 (10th Cir.
2006). Because “we must assume the Plaintiffs’ claim has legal validity,” id. at 1093, we
conclude that Peterson has standing. He has alleged an injury in fact—prohibition on
carrying a concealed weapon—that is traceable to Martinez’s actions and would be
redressed by a decision in his favor. Cf. Hydro Res., Inc. v. EPA, 608 F.3d 1131, 1144
(10th Cir. 2010) (en banc) (setting forth the three elements of standing).
       4
         Although the district court did not rely upon this ground in granting summary
judgment to Martinez, “we are free to affirm a grant of summary judgment on grounds
different than those used by the district court if the record is sufficient to support such
grounds.” Stat-Tech Int’l Corp. v. Delutes (In re Stat-Tech Int’l Corp.), 47 F.3d 1054,
1057 (10th Cir. 1995).


                                             -21-
       Thus, the freedom of speech and of the press does not permit the
       publication of libels, blasphemous or indecent articles, or other publications
       injurious to public morals or private reputation; the right of the people to
       keep and bear arms is not infringed by laws prohibiting the carrying of
       concealed weapons; the provision that no person shall be twice put in
       jeopardy does not prevent a second trial, if upon the first trial the jury failed
       to agree, or if the verdict was set aside upon the defendant’s motion; nor
       does the provision of the same article that no one shall be a witness against
       himself impair his obligation to testify, if a prosecution against him be
       barred by the lapse of time, a pardon, or by statutory enactment. Nor does
       the provision that an accused person shall be confronted with the witnesses
       against him prevent the admission of dying declarations, or the depositions
       of witnesses who have died since the former trial.

Id. at 281-82 (citations omitted, emphasis added).

       The foregoing passage is plainly obiter dicta. See Rohrbaugh v. Celotex Corp., 53

F.3d 1181, 1184 (10th Cir. 1995) (“Dicta are statements and comments in an opinion

concerning some rule of law or legal proposition not necessarily involved nor essential to

determination of the case in hand.” (quotation omitted)). Nevertheless, we have observed

that “we are bound by Supreme Court dicta almost as firmly as by the Court’s outright

holdings, particularly when the dicta is recent and not enfeebled by later statements.”

United States v. Serawop, 505 F.3d 1112, 1122 (10th Cir. 2007) (quotation omitted).

       Although the Robertson Court’s statement does not qualify as recent, the Supreme

Court’s contemporary Second Amendment jurisprudence does nothing to enfeeble—but

rather strengthens—the statement that concealed carry restrictions do not infringe the

Second Amendment right to keep and bear arms. As did Robertson, the Heller opinion

notes that, “[l]ike most rights, the right secured by the Second Amendment is not

unlimited. From Blackstone through the 19th-century cases, commentators and courts
                                             -22-
routinely explained that the right was not a right to keep and carry any weapon

whatsoever in any manner whatsoever and for whatever purpose.” 554 U.S. at 626. As

an example of the limited nature of the Second Amendment right to keep and carry arms,

the Court observed that “the majority of the 19th-century courts to consider the question

held that prohibitions on carrying concealed weapons were lawful under the Second

Amendment or state analogues.” Id. And the Court stressed that “nothing in our opinion

should be taken to cast doubt on longstanding prohibitions.” Id.

       There can be little doubt that bans on the concealed carrying of firearms are

longstanding. In Heller, the Supreme Court cited several early cases in support of the

statement that most nineteenth century courts approved of such prohibitions. See Nunn

v. State, 1 Ga. 243, 251 (1846) (“[S]o far as the act of 1837 seeks to suppress the practice

of carrying certain weapons secretly, that it is valid, inasmuch as it does not deprive the

citizen of his natural right of self-defence, or of his constitutional right to keep and bear

arms.” (emphasis omitted)); State v. Chandler, 5 La. Ann. 489, 490 (1850) (“This is the

right guaranteed by the Constitution of the United States, and which is calculated to incite

men to a manly and noble defence of themselves, if necessary, and of their country,

without any tendency to secret advantages and unmanly assassinations.”); see also

Robertson, 165 U.S. at 281-82 (“[T]he right of the people to keep and bear arms . . . is

not infringed by laws prohibiting the carrying of concealed weapons.”). Dissenting in

McDonald, Justice Breyer further discussed the history of concealed carry regulations.

See 130 S. Ct. at 3132 (Breyer, J., dissenting) (citing to an 1847 Virginia statute that
                                             -23-
barred the carrying of pistols “hidden from common observation”); id. at 3134 (noting

that “[f]ifteen States banned the concealed carry of pistols and other deadly weapons”

during the post-Civil War era). We note, however, that this view was not unanimous.

See Bliss v. Commonwealth, 12 Ky. 90, 91-92 (1822) (striking a ban on concealed carry

as inconsistent with a state constitutional provision). Nevertheless, “[m]ost states enacted

laws banning the carrying of concealed weapons” in the nineteenth century. Kachalsky

v. Cnty. of Westchester, 701 F.3d 81, 95 (2d Cir. 2012); see also id. at 95 n.21 (collecting

statutes).

       Scholars have also noted the long history of concealed carry restrictions in this

country. See David T. Hardy, The Rise & Demise of the “Collective Right”

Interpretation of the Second Amendment, 59 Clev. St. L. Rev. 315, 333 (2011)

(“Beginning in the 1820s, State courts faced issues arising from the interaction of early

weapons laws, chiefly bans on concealed carry. Most rulings upheld the bans . . . .”

(footnote omitted)); Eugene Volokh, Implementing the Right to Keep and Bear Arms for

Self-Defense: An Analytical Framework and a Research Agenda, 56 U.C.L.A. L. Rev.

1443, 1516 (2009) (“This tradition [of prohibiting the concealed carry of firearms] does

indeed go back to 1813 and the following decades, at least in some Southern and border

states, as well as in Indiana, and by the end of the 19th century the constitutionality of

such bans had become pretty broadly accepted.” (footnote omitted)); Adam Winkler,

Heller’s Catch-22, 56 U.C.L.A. L. Rev. 1551, 1569 (2009) (“The Court was correct to

recognize the long historical pedigree of bans on concealed carry, which date back much
                                            -24-
further than the other exceptions recognized by the Court.”). Given this lengthy history

of regulation, restrictions on concealed carry qualify as “longstanding” and thus

“presumptively lawful regulatory measures.” Heller, 554 U.S. at 626 & n.26; see also

National Rifle Association of America, Inc., v. Bureau of Alcohol, Tobacco, Firearms, &

Explosives, 700 F.3d 185, 196 (5th Cir. 2012) (“Heller demonstrates that a regulation can

be deemed ‘longstanding’ even if it cannot boast a precise founding-era analogue. . . .

Heller considered firearm possession bans on felons and the mentally ill to be

longstanding, yet the current versions of these bans are of mid-20th century vintage.”

(citations omitted)).

       We agree with the Fifth Circuit that in applying the two-step approach to Second

Amendment claims, we consider at the first step “whether the law harmonizes with the

historical traditions associated with the Second Amendment guarantee.” Nat’l Rifle

Ass’n, 700 F.3d at 194 (citations omitted). As the foregoing demonstrates, concealed

carry bans have a lengthy history. See Kachalsky, 701 F.3d at 95 & n.21 (noting that

most states banned concealed carry in the nineteenth century). Given the dicta in

Robertson, 165 U.S. at 281-82, and the Supreme Court’s admonition in Heller that

“nothing in our opinion should be taken to cast doubt on longstanding prohibitions,” 554

U.S. at 626, we conclude that Peterson’s Second Amendment claim fails at step one of

our two-step analysis: the Second Amendment does not confer a right to carry concealed

weapons.

       Peterson does not convincingly argue otherwise. In his reply brief, Peterson
                                           -25-
contends that he “does not assert a Second Amendment right to carry a concealed

weapon,” but rather challenges the prohibition because it deprives him of “any

meaningful opportunity” to bear arms in the City of Denver. (Emphasis omitted.)

However, for the reasons set forth in Section III.A.1, supra, we reject that

characterization of Peterson’s Second Amendment claim. Peterson has affirmatively

waived any challenge to the Denver ordinance’s restriction on the open carrying of

firearms. And because we conclude that the concealed carrying of firearms falls outside

the scope of the Second Amendment’s guarantee, Peterson’s Second Amendment claim

was properly subject to summary judgment.5

                                              B

       In addition to his Second Amendment claim, Peterson argues that the residency

requirement violates his right to travel and the Privileges and Immunities Clause, U.S.

Const. art. IV, § 2, cl. 1. The district court treated these claims as one in the same.

Peterson argues that this was error. He contends that his right to travel claim is grounded

not just in the Privileges and Immunities Clause, but also in the Privileges or Immunities


       5
         As the Court noted in Heller, the Constitution prohibits irrational laws separate
and apart from the restrictions imposed by the Second Amendment. See 554 U.S. at 628
n.27 (“If all that was required to overcome the right to keep and bear arms was a rational
basis, the Second Amendment would be redundant with the separate constitutional
prohibitions on irrational laws, and would have no effect.”). Accordingly, a statute
regulating concealed carry may be unconstitutional if it fails the rational basis test
regardless of the scope of the Second Amendment. We do not construe Peterson’s filings
as asserting such a challenge, however.


                                             -26-
Clause of the Fourteenth Amendment and the Equal Protection Clause. Peterson argues

that his separate right to travel claim is subject to strict scrutiny.

                                                1

       In support of his assertion that an independent right to travel claim is subject to

strict scrutiny, Peterson relies heavily on Selevan v. New York Thruway Authority, 584

F.3d 82 (2d Cir. 2009). In that case, plaintiffs challenged a regulation allowing residents

of Grand Island, N.Y., to pay a lesser toll to cross the Grand Island Bridge than that

charged to other drivers. Id. at 87. The court read the complaint as asserting a claim that

the state violated plaintiffs’ “right to free movement” or “right of free interstate

migration,” which is protected by the Privileges or Immunities Clause of the Fourteenth

Amendment and the Equal Protection Clause. Id. at 99 (quotations omitted). Concluding

that this right extended to the “right to intrastate as well as interstate travel,” id. at 100,

the court remanded the claim to allow the district court to determine whether the

challenged policy imposed only a “minor restriction on travel,” id. at 102. If the toll

differential was found to be a non-minor restriction, the Second Circuit instructed the

district court to apply strict scrutiny to the residency classification. Id.

       We reject Peterson’s reliance on Selevan. Although plaintiffs in that case asserted

a right to travel claim, the claim at issue there bears little resemblance to that asserted by

Peterson. In Saenz v. Roe, 526 U.S. 489 (1999), the Supreme Court noted that the “right

to travel” includes “at least three different components.” Id. at 500.

       It protects the right of a citizen of one State to enter and to leave another
                                              -27-
       State, the right to be treated as a welcome visitor rather than an unfriendly
       alien when temporarily present in the second State, and, for those travelers
       who elect to become permanent residents, the right to be treated like other
       citizens of that State.

Id.

       The claim at issue in Selevan plainly fell into the first category; it was based on

“the right to go from one place to another.” Id. As the Court noted in Saenz, this right

includes the “right to travel freely to and from [a state] and to use highway facilities and

other instrumentalities of interstate commerce within the” state. Id. at 500-01 (quoting

United States v. Guest, 383 U.S. 745, 757 (1966)). This is precisely the type of activity

restricted in Selevan. And under Second Circuit precedent, this right extends to purely

intrastate travel. See Selevan, 584 F.3d at 100 (citing Williams v. Town of Greenburgh,

535 F.3d 71, 75 (2d Cir. 2008)).

       The right to travel claim asserted by Peterson is unrelated to his freedom to “go

from one place to another.” Saenz, 526 U.S. at 500. As he concedes in his briefing, the

only right to travel claim at issue in this case concerns Peterson’s “right to be treated as a

welcome visitor rather than an unfriendly alien when temporarily present in” another

state. Id. Although the textual basis of the right to enter and leave a state was not

identified, see id. at 501, the Saenz Court made clear that the latter type of right to travel

is “expressly protected by the text of the Constitution” by way of the “first sentence of

Article IV, § 2,” which is the Privileges and Immunities Clause. 526 U.S. at 501.

Accordingly, Saenz specifies that a right to travel claim based on the “welcome visitor”

                                             -28-
doctrine is a Privileges and Immunities Clause claim. Id.; see also Bach v. Pataki, 408

F.3d 75, 87 (2d Cir. 2005) (pointing out that the right to travel “is simply a shorthand for

the protections of the Privileges and Immunities Clause of Article IV” and relying on

Saenz to hold that the “welcome visitor” component of the right to travel “is merely a

restatement of rights arising under Article IV”), overruled on other grounds, McDonald,

130 S. Ct. at 3026; Doe v. Miller, 405 F.3d 700, 711 (8th Cir. 2005) (citing Saenz for the

proposition that the “welcome visitor” component of the right to travel arises from the

Privileges and Immunities Clause of Article IV); Chavez v. Ill. State Police, 251 F.3d 612,

649 (7th Cir. 2001) (stating that the “welcome visitor” prong of the right to travel is

“expressly protected by Article IV, Section 2, Clause 1 of the Constitution”). We thus

hold that Peterson’s right to travel claim is coterminous with his privileges and

immunities argument.

                                              2

       The “Citizens of each State shall be entitled to all Privileges and Immunities of

Citizens in the several States.” U.S. Const. art. IV, § 2, cl. 1. Although this clause

“establishes a norm of comity” among the states, it does not “specify[] the particular

subjects as to which citizens of one State coming within the jurisdiction of another are

guaranteed equality of treatment.” Austin v. New Hampshire, 420 U.S. 656, 660 (1975).

In Supreme Court of Virginia v. Friedman, 487 U.S. 59 (1988), the Supreme Court set

forth a two-prong test to determine whether a statute violates the Privileges and

Immunities Clause. First, a court asks whether the restricted activity is
                                            -29-
       sufficiently basic to the livelihood of the Nation . . . as to fall within the
       purview of the Privileges and Immunities Clause. For it is only with
       respect to those “privileges” and “immunities” bearing on the vitality of the
       Nation as a single entity that a State must accord residents and nonresidents
       equal treatment.

Id. at 64-65 (quotations and citations omitted). “Second, if the challenged restriction

deprives nonresidents of a protected privilege, we will invalidate it only if we conclude

that the restriction is not closely related to the advancement of a substantial state

interest.” Id. at 65 (citation omitted).

       Many of the activities identified by the Court as privileges and immunities are

economic in nature. The Court has repeatedly held that “the pursuit of a common calling

is one of the most fundamental of those privileges protected by the Clause.” United

Building & Constr. Trades Council v. Mayor and Council of Camden, 465 U.S. 208, 219

(1984); see Saenz, 526 U.S. at 502 (listing an out of state traveler who seeks to “obtain

employment, to procure medical services, or even to engage in commercial shrimp

fishing” as seeking to take part in protected privileges) (citations omitted); Hicklin v.

Orbeck, 437 U.S. 518, 524 (1978) (pointing out that the Privileges and Immunities

Clause forbids “discrimination against nonresidents seeking to ply their trade, practice

their occupation, or pursue a common calling”). Several other privileges and immunities

cases have concerned differential tax treatment of non-residents. See Lunding v. N.Y.

Tax Appeals Tribunal, 522 U.S. 287, 302 (1998) (“[T]he Privileges and Immunities

Clause prohibits a State from denying nonresidents a general tax exemption provided to

residents . . . .”); Austin, 420 U.S. at 661 (“[T]he fundamental privileges and immunities
                                             -30-
protected by the Clause” include “an exemption from higher taxes or impositions than are

paid by the other citizens of the state.” (quotation omitted)); Shaffer v. Carter, 252 U.S.

37, 56 (1920) (“One of the rights intended to be secured by the [Privileges and

Immunities Clause] is that a citizen of one State may remove to and carry on business in

another without being subjected in property or person to taxes more onerous than the

citizens of the latter State are subjected to.”).

       However, in the infamous Dred Scott case, the Court worried that recognizing

African Americans as citizens would entitle them to all the privileges and immunities of

citizenship, including “the full liberty . . . to keep and carry arms wherever they went.”

Scott v. Stanford, 60 U.S. 393, 417 (1856).6 And the Court “has never held that the

Privileges and Immunities Clause protects only economic interests.” Supreme Court of

N.H. v. Piper, 470 U.S. 274, 281 n.11 (1985); see also Doe v. Bolton, 410 U.S. 179, 200

(1973) (striking residency requirement in abortion statute on privileges and immunities

grounds). A separate line of privileges and immunities cases prohibits the states from

denying non-residents access to the court system. See Miles v. Illinois C. R. Co., 315

U.S. 698, 704 (1942) (“To deny citizens from other states . . . access to its courts would,

if it permitted access to its own citizens, violate the Privileges and Immunities Clause.”);

       6
         In McDonald, the Court discussed whether the right to bear arms was protected
by the Privileges or Immunities Clause of the Fourteenth Amendment, but declined to
consider the issue because “the question of the rights protected by the Fourteenth
Amendment against state infringement has been analyzed under the Due Process Clause
of that Amendment and not under the Privileges or Immunities Clause.” 130 S. Ct. at
3030-31. The Court did not address the Privileges and Immunities Clause of Article IV.

                                              -31-
McKnett v. St. Louis & San Francisco R. Co., 292 U.S. 230, 233 (1934) (“The privileges

and immunities clause requires a state to accord to citizens of other states substantially

the same right of access to its courts as it accords to its own citizens.”).

       Thus, although many of the activities protected by the Privileges and Immunities

Clause concern economic activities, the relevant inquiry at step one of the Friedman test

is simply whether the regulated activity is “sufficiently basic to the livelihood of the

Nation.” 487 U.S. at 64 (quotation omitted). The “primary purpose” of the clause “was

to help fuse into one Nation a collection of independent, sovereign States.” Toomer v.

Witsell, 334 U.S. 385, 395 (1948). Accordingly, only those distinctions that “hinder the

formation, the purpose, or the development of a single Union of those States” are barred.

Baldwin v. Fish & Game Comm’n, 436 U.S. 371, 383 (1978).

       We applied this test in a non-economic context in Nelson v. Geringer, 295 F.3d

1082, 1090 (10th Cir. 2002), concluding that service in the National Guard is protected

by the Clause. Such service, we noted, “provides the only opportunity United States

citizens have to volunteer to participate in defending their country without having to

commit their career and lifestyle exclusively to” the military. Id. Given the importance

of the National Guard “to overall national military power,” we held that service is “basic

to the livelihood of the Nation.” Id. (quotation omitted). Further, because we could

“imagine few activities comparable to participating in national military service that tend

to constitute United States citizens as ‘one people’ and to promote a sense and a mission

of national unity,” we determined that National Guard service “bears on the vitality of the
                                             -32-
Nation as a single entity.” Id. (citation omitted).

       As the plain language of the Friedman test suggests, however, many activities fall

outside the scope of the Clause’s protection. “Some distinctions between residents and

nonresidents merely reflect the fact that this is a Nation composed of individual States,

and are permitted.” Baldwin, 436 U.S. at 383. In Baldwin, for example, the Court easily

concluded that that the state of Montana could distinguish between residents and non-

residents in pricing elk-hunting licenses: “Does the distinction made by Montana

between residents and nonresidents in establishing access to elk hunting threaten a basic

right in a way that offends the Privileges and Immunities Clause? Merely to ask the

question seems to provide the answer.” Id. at 388. Because elk hunting “is a recreation

and a sport” rather than “a means to the nonresident’s livelihood,” the Court held, the

activity “is not basic to the maintenance or well-being of the Union.” Id.

       Peterson’s claim does not implicate any of the privileges recognized previously by

the Supreme Court. The concealed carrying of a firearm does not impact his ability to

pursue a common calling or other employment,7 Saenz, 526 U.S. at 502, result in

unfavorable tax consequences, Austin, 420 U.S. at 661, or limit his access to the courts,

McKnett, 292 U.S. at 233. Nor does Peterson contend that he seeks to carry a concealed

firearm as part of National Guard or other military service. See Nelson, 295 F.3d at


       7
      Peterson does not argue that he seeks to carry a concealed weapon as part of his
employment or that his inability to carry a concealed weapon affects his ability to pursue
employment opportunities.

                                             -33-
1090.

        For largely the same reasons that we reject Peterson’s Second Amendment claim,

we conclude that carrying a concealed weapon is not a privilege or immunity protected

under Article IV. As discussed in Section III.A.2, supra, our nation has a lengthy history

of restricting the concealed carry of firearms. See Heller, 554 U.S. at 626 (“[T]he

majority of the 19th-century courts to consider the question held that prohibitions on

carrying concealed weapons were lawful under the Second Amendment or state

analogues.”); Kachalsky, 701 F.3d at 95 & n.21 (noting that “[m]ost states enacted laws

banning the carrying of concealed weapons” in the nineteenth century and collecting

statutes). And in Robertson, the Court included in a list of “well-recognized exceptions”

to enumerated rights “laws prohibiting the carrying of concealed weapons.” 165 U.S. at

281-82.

        Given that the concealed carrying of firearms has not been recognized as a right,

and the fact that concealed carry was prohibited for resident and non-resident alike for

much of our history, we cannot declare this activity “sufficiently basic to the livelihood

of the Nation.” Friedman, 487 U.S. at 64 (quotation omitted). Further, Peterson has not

explained the manner in which prohibitions on the carrying of a concealed weapon might

“hinder the formation, the purpose, or the development of a single Union.” Baldwin, 436

U.S. at 383. Instead, like the elk hunting at issue in Baldwin, the carrying of a concealed

firearm “is not basic to the maintenance or well-being of the Union.” Id. at 388.

Accordingly, Peterson’s privileges and immunities claim fails at step one of the Friedman
                                            -34-
analysis.8

                                          IV

       For the foregoing reasons, the judgment of the district court is AFFIRMED.




       8
         Justice Thomas, concurring in McDonald, concluded that the Privileges or
Immunities Clause of the Fourteenth Amendment “establishes a minimum baseline of
federal rights, and the constitutional right to keep and bear arms plainly was among
them.” 130 S. Ct. at 3083 (Thomas, J., concurring). Justice Thomas also expressed the
view that “the privileges and immunities of state and federal citizenship,” protected by
Article IV and the Fourteenth Amendment, respectively, “overlap.” Id. at 3085. Under
this reading, the right to keep and bear arms may qualify as a privilege protected under
Article IV. Given our conclusion in Section III.A.3 that the Second Amendment does not
protect the concealed carrying of firearms, our holding that concealed carry is not a
privilege of state citizenship does not conflict with this line of analysis. We do not
suggest that the Privileges and Immunities Clause excludes Second Amendment rights;
we address only concealed carry restrictions in the case at bar.

                                          -35-
11-1149, Peterson v. Martinez

LUCERO, J., concurring separately.

       Even were concealed carry protected under the Second Amendment or the

Privileges and Immunities Clause, I would yet affirm. I separately add this coda to

advance an alternative basis for affirmance. Assuming that concealed carry were to be

protected under the stated clauses, I nonetheless would remain in substantial agreement,

on an alternative basis, with the analytical framework adopted by the district court.

       I would apply intermediate scrutiny to both claims to the extent concealed carry is

protected, and would hold that the state has carried its burden under that standard. As

part of its general public safety interest, Colorado has shown that ensuring CHL holders

are qualified under state law is an important governmental objective. The state also

proffered unrefuted evidence demonstrating that much of the information necessary to

determine whether an individual is qualified for a CHL is kept in locally maintained

databases, and that Colorado sheriffs do not have access to such information with respect

to non-resident applicants. In light of law enforcement officials’ averments that they

would be effectively unable to determine whether a non-resident applicant is qualified to

obtain a CHL, I conclude that the residency requirement is substantially related to the

stated governmental objective.
                                              I

                                              A

       In describing the two-step analysis applicable to Second Amendment claims in

Reese, we cited favorably to United States v. Marzzarella, 614 F.3d 85 (3d Cir. 2010), in

which the Third Circuit concluded that “‘the Second Amendment can trigger more than

one particular standard of scrutiny,’ depending, at least in part, upon ‘the type of law

challenged and the type of Second Amendment restriction at issue.’” Reese, 627 F.3d at

801 (quoting Marzzarella, 614 F.3d at 96-97) (alterations omitted). The Marzzarella

court applied intermediate scrutiny in weighing the constitutionality of 18 U.S.C.

§ 922(k), a statute that prohibits the possession of a firearm with an obliterated serial

number, because “‘the burden imposed by the law did not severely limit the possession of

firearms,’ as did ‘the District of Columbia’s handgun ban’ that was at issue in Heller.”

Reese, 627 F.3d at 801 (quoting Marzzarella, 614 F.3d at 97) (alterations omitted). We

also cited United States v. Skoien, 614 F.3d 638 (7th Cir. 2010) (en banc), with approval.

In that case, the Seventh Circuit, “citing cases involving analogous constitutional rights,

concluded that [18 U.S.C.] § 922(g)(9) [which prohibits any person who has been

convicted in any court of a misdemeanor crime of domestic violence from possessing

firearms] was subject to intermediate scrutiny.” Reese, 627 F.3d at 802 (citing Skoien,

614 F.3d at 641).

       Consistent with Marzzarella and Skoien, the Reese court held that 18 U.S.C.

§ 922(g)(8), which prohibits an individual who is subject to a domestic protection order
                                             -2-
from possessing firearms, was subject to intermediate scrutiny. 627 F.3d at 802. We

explained:

       To be sure, § 922(g)(8) is arguably more restrictive than § 922(k), the
       statute at issue in Marzzarella, in that it prohibits the possession of all types
       of firearms. On the other hand, however, § 922(g)(8) is less restrictive than
       § 922(k) in that it applies only to a narrow class of persons, rather than to
       the public at large. And, in that regard, § 922(g)(8) is substantially similar
       to § 922(g)(9), the statute at issue in Skoien. Specifically, both statutes
       prohibit the possession of firearms by narrow classes of persons who, based
       on their past behavior, are more likely to engage in domestic violence.


Reese, 627 F.3d at 802. “Based upon these characteristics,” we held that § 922(g)(8)

survived if the government could demonstrate “that its objective is an important one and

that its objective is advanced by means substantially related to that objective.” Reese,

627 F.3d at 802 (quotation omitted).

       We followed a similar path in United States v. Huitron-Guizar, 678 F.3d 1164

(10th Cir. 2012), noting that “[t]he right to bear arms, however venerable, is qualified by

what one might call the ‘who,’ ‘what,’ ‘where,’ ‘when,’ and ‘why.’” Id. at 1166. We

provided numerous examples of valid restrictions on the right to bear arms: “For

instance, it is unlawful to knowingly receive guns with obliterated serial numbers. A

juvenile, with some exceptions, cannot possess a handgun. An airline passenger may not

carry aboard a concealed firearm. Nor may a drug dealer use or carry a weapon to protect

his stash.” Id. (citations omitted). With respect to the statute challenged in Huitron-

Guizar, we assumed that the Second Amendment applies to illegal aliens, and

“observ[ing] that the law here not only burdens but eliminates the right by placing, on a
                                              -3-
class of perhaps millions, a total prohibition upon possessing any type of gun for any

reason,” concluded that “intermediate scrutiny would seem to apply.” Id. at 1169 (citing

Reese, 627 F.3d at 800).

       Several other circuits have adopted this two-step, sliding-scale approach with

respect to Second Amendment scrutiny since Heller was decided. In Ezell v. City of

Chicago, 651 F.3d 684 (7th Cir. 2011), the Seventh Circuit adopted an inquiry similar to

that enunciated in Reese, 627 F.3d at 800-01. “First, the threshold inquiry in some

Second Amendment cases will be a ‘scope’ question: Is the restricted activity protected

by the Second Amendment in the first place?” Ezell, 651 F.3d at 701. If the Second

Amendment is implicated, “the rigor of this judicial review will depend on how close the

law comes to the core of the Second Amendment right and the severity of the law’s

burden on the right.” Id. at 703. Similarly, in United States v. Chester, 628 F.3d 673 (4th

Cir. 2010), the Fourth Circuit applied a two-step inquiry, asking first “whether the

conduct at issue was understood to be within the scope of the right at the time of

ratification.” Id. at 680. If the conduct is protected, the court must select the proper level

of scrutiny depending upon the type of law being challenged. Id. In National Rifle

Association of America, Inc., the Fifth Circuit analogized to First Amendment cases,

holding that

       the first step is to determine whether the challenged law . . . regulates
       conduct that falls within the scope of the Second Amendment’s guarantee;
       the second step is to determine whether to apply intermediate or strict
       scrutiny to the law, and then to determine whether the law survives the
       proper level of scrutiny.
                                             -4-
700 F.3d at 194. And following remand in the Heller case, the D.C. Circuit has taken the

same approach: “We ask first whether a particular provision impinges upon a right

protected by the Second Amendment; if it does, then we go on to determine whether the

provision passes muster under the appropriate level of constitutional scrutiny.” Heller v.

District of Columbia, 670 F.3d 1244, 1252 (D.C. Cir. 2011).1

                                             B

       At the second stage of this two-part analysis, several courts have considered

whether the regulation at issue impacts the “core” of the Second Amendment right which

is often described as that of “law-abiding, responsible citizens to use arms in defense of

hearth and home.” Reese, 627 F.3d at 800 (quotation omitted); see also Nat’l Rifle

Ass’n, 700 F.3d at 195 (noting that the “right at the core of the Second Amendment” is

“the right of a law-abiding, responsible adult to possess and use a handgun to defend his

or her home and family”); GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1259 (11th

Cir. 2012) (pointing out that Heller focused on “the core lawful purpose of self-defense”

       1
          At the first step of this analysis, the D.C. Circuit held that “‘longstanding’
regulations are ‘presumptively lawful,’ that is, they are presumed not to burden conduct
within the scope of the Second Amendment.” Heller, 670 F.3d at 1253 (quoting Heller,
554 U.S. at 626-27 & n.26). A plaintiff may rebut the presumption of validity by
showing that the regulation at issue has “more than a de minimis effect upon his right.”
Id. This de minimis burden exception has also been adopted by the Second Circuit. See
United States v. Decastro, 682 F.3d 160, 164 (2d Cir. 2012) (“We hold that heightened
scrutiny is appropriate only as to those regulations that substantially burden the Second
Amendment. Because § 922(a)(3) only minimally affects the ability to acquire a firearm,
it is not subject to any form of heightened scrutiny.”).

                                            -5-
and “went to great lengths to emphasize the special place that the home—an individual’s

private property—occupies in our society” (quotations omitted)); United States v.

Greeno, 679 F.3d 510, 517 (6th Cir. 2012) (“The core right recognized in Heller is the

right of law-abiding, responsible citizens to use arms in defense of hearth and home.”

(quotation omitted)); Heller, 670 F.3d at 1255 (holding that “the core lawful purpose

protected by the Second Amendment” is that of “a person lawfully to acquire and keep a

firearm, including a handgun, for the purpose of self-defense in the home” (quotation

omitted)); Ezell, 651 F.3d at 689 (“[T]he [Second] Amendment secures an individual

right to keep and bear arms, the core component of which is the right to possess operable

firearms—handguns included—for self-defense, most notably in the home.” (citation

omitted)); United States v. Barton, 633 F.3d 168, 170 (3d Cir. 2011) (“At the core of the

Second Amendment is the right of law-abiding, responsible citizens to use arms in

defense of hearth and home.” (quotation omitted)); Chester, 628 F.3d at 676 (holding “the

core of the Second Amendment” is “the right of law-abiding, responsible citizens to use

arms in defense of hearth and home” (quotation omitted)).

       Colorado state law does not prohibit the possession of firearms, concealed or

otherwise, in an individual’s “own dwelling or place of business or on property owned or

under his or her control.” Colo. Rev. Stat. § 18-12-105(2)(a). Peterson submitted

affidavits stating that he does not own any home or other private property in Colorado.

Nevertheless, the state law he claims is unconstitutional, Colo. Rev. Stat. § 18-12-

203(1)(a), does not affect his ability “to use arms in defense of hearth and home,” the
                                            -6-
core of the right guaranteed by the Second Amendment. Reese, 627 F.3d at 800

(quotation omitted). It restricts only his ability to carry a concealed weapon outside of

the home.

       In selecting the proper level of scrutiny in Reese, we also considered whether the

challenged statute “applies only to a narrow class of persons, rather than to the public at

large.” 627 F.3d at 802. Although the residency requirement at issue governs the vast

majority of individuals in the United States (all those who do not live in Colorado), it

burdens a relatively small proportion of individuals present in the state at any time. As

Peterson notes, however, individuals covered by the challenged statute have not

demonstrated that they are more likely to engage in violence or are otherwise

irresponsible. In contrast, several of the cases holding strict scrutiny inappropriate to a

Second Amendment challenge have considered restrictions on non-law abiding

individuals. See Chester, 628 F.3d at 683 (applying intermediate scrutiny in challenge to

18 U.S.C. § 922(g)(9), which prohibits domestic violence misdemeanants from

possessing firearms); Skoien, 614 F.3d at 640-41 (same); see also Heller, 554 U.S. at

626-27 (noting that the Court’s decision should not cast doubt on prohibition of

“possession of firearms by felons and the mentally ill”).

       Nonetheless, I would reject Peterson’s argument that every Second Amendment

case involving “law-abiding citizens” requires strict scrutiny. To the extent that strict

scrutiny may be an appropriate standard of review in the Second Amendment context,

Peterson’s position is inconsistent with our statement in Huitron-Guizar, that “[t]he right
                                             -7-
to bear arms, however venerable, is qualified by what one might call the ‘who,’ ‘what,’

‘where,’ ‘when,’ and ‘why.’” 678 F.3d at 1166. And in Reese we applied intermediate

scrutiny to a challenge of § 922(g)(8), which applies to individuals subject to a domestic

protection order but does not require a showing that the subject of the order has

committed a crime. See Reese, 627 F.3d at 802; see also Marzzarella, 614 F.3d at 97

(reviewing § 922(k), which prohibits the possession of a firearm with an obliterated serial

number, under intermediate scrutiny). Nor does Peterson’s contention square with

Heller’s presumptive approval of “laws forbidding the carrying of firearms in sensitive

places such as schools and government buildings.” 554 U.S. at 626. Although the class

of individual burdened is one consideration at step two of the Second Amendment

analysis, it is not the only one.

       Cognizant of these relevant factors and the statement in Heller that “the majority

of the 19th-century courts to consider the question held that prohibitions on carrying

concealed weapons were lawful under the Second Amendment or state analogues,” 554

U.S. at 626, Peterson’s challenge triggers, at most, intermediate scrutiny. See Reese, 627

F.3d at 801 (noting that the level of scrutiny depends “at least in part, upon the type of

law challenged and the type of Second Amendment restriction at issue” (quotation and

alterations omitted)).

       This conclusion is consistent with the few courts that have considered Second

Amendment challenges to concealed carry restrictions. Rejecting a challenge to New

York’s handgun licensing scheme, the Second Circuit held that “applying less than strict
                                             -8-
scrutiny when the regulation does not burden the ‘core’ protection of self-defense in the

home makes eminent sense in this context and is in line with the approach taken by our

sister circuits.” Kachalsky, 701 F.3d at 93. And in Hightower v. City of Boston, 693

F.3d 61 (1st Cir. 2012), the First Circuit held that “laws prohibiting the carrying of

concealed weapons are an example of longstanding restrictions that are presumptively

lawful under the Second Amendment.” Id. at 73 (quotations and alterations omitted).

This holding is plainly incompatible with strict or near-strict scrutiny. Other courts have

similarly applied intermediate scrutiny to firearm restrictions that do not implicate the

core Second Amendment right. See Heller, 670 F.3d at 1257-58 (concluding that several

“novel” registration requirements were subject to intermediate scrutiny because they did

not prohibit “an individual from possessing a firearm in his home or elsewhere, whether

for self-defense or hunting, or any other lawful purpose”); Chester, 628 F.3d at 683

(applying intermediate scrutiny to a challenge to § 922(g)(9)’s prohibition of gun

possession by domestic violence misdemeanants because the regulated conduct “is not

within the core right identified in Heller—the right of a law-abiding, responsible citizen

to possess and carry a weapon for self-defense” (emphasis omitted)).

                                              C

       To survive intermediate scrutiny, the government bears the burden of showing

“that its objective is an important one and that its objective is advanced by means

substantially related to that objective.” Reese, 627 F.3d at 802 (quotation omitted). I

agree with the district court that Colorado, as part of its interest in ensuring public safety,
                                              -9-
has an important government interest in assessing whether an individual is qualified to

possess a CHL, and in monitoring whether CHL holders maintain their qualifications. I

also agree with the district court that the residency requirement is substantially related to

that objective in light of the record evidence indicating that less information is available

with respect to non-resident CHL applicants and that Colorado officials cannot

adequately monitor non-residents.

         Colorado law permits a sheriff to refuse a CHL if “the sheriff has a reasonable

belief that documented previous behavior by the applicant makes it likely the applicant

will present a danger to self or others if the applicant receives a permit to carry a

concealed handgun.” Colo. Rev. Stat. § 18-12-203(2). This limitation, which Peterson

does not expressly attack, closely parallels the objective we approved in Reese, which

was to

         keep firearms out of the hands of people who have been judicially
         determined to pose a credible threat to the physical safety of a family
         member, or who have been ordered not to use, attempt to use, or threaten to
         use physical force against an intimate partner or child that would
         reasonably be expected to cause bodily injury, because such persons
         undeniably pose a heightened danger of misusing firearms.


627 F.3d at 802 (quotations and alteration omitted). At one level, then, the objective at

issue in this case has already been declared an “important one” by this court. Id.

         However, the statute Peterson challenges is not Colo. Rev. Stat. § 18-12-203(2),

but Colo. Rev. Stat. § 18-12-203(1)(a), which requires that a CHL applicant be a resident

of Colorado. The objectives behind the challenged law are to ensure that an applicant is
                                             -10-
qualified to obtain a CHL, and to monitor continued qualification after a CHL is issued.

Although these objectives are one step removed from the direct public safety interest

underlying § 18-12-203(2), I would hold that Colorado has a substantial interest in

ensuring that CHL holders are qualified under state law. Given that the statutory scheme

rests on an important governmental objective, I have no trouble concluding the state has a

substantial interest in ensuring compliance with the statute.

       I further conclude that the residency requirement is “substantially related” to the

stated objectives. Reese, 627 F.3d at 802 (quotation omitted). Two law enforcement

officials submitted affidavits explaining that “information in locally-maintained databases

is absolutely critical to assessing a [CHL] applicant’s qualifications” and stating that

“lack of access to” information kept in locally maintained databases “would make it more

or less impossible to effectively conduct this type of screening for non-resident [CHL]

applicants.” The affiants explained that several categories of information are not

available with respect to non-resident applicants, including records of municipal crime

convictions, mental health and other emergency contacts, juvenile arrest records, some

plea agreements, restraining orders entered in civil cases, and determinations that an

individual is a danger to himself. One of the affiants, Spoden, also averred that a state

database provides a system to “ensure the ongoing eligibility of” resident CHL holders by

“flagg[ing]” events of concern that occur in state, but does not provide “the ability to

monitor [non-residents’] law enforcement contacts in their actual state of residence.”

Both officials opined that they would not be able to ensure statutory eligibility of non-
                                            -11-
resident CHL applicants.

       Thus the unrefuted record evidence demonstrates that Colorado law enforcement

officials have access to a greater level of information with respect to resident CHL

applicants than non-residents. The record further establishes that the data limitations for

non-resident applicants would make it “more or less impossible” to ensure statutory

qualification. And Spoden’s affidavit shows that this data differential continues even

after a CHL is issued. A state flagging system alerts sheriffs when a Coloradoan comes

into contact with law enforcement in her state of residence; this is not so for residents of

other states. I would hold that this evidence establishes the requisite substantial

relationship between the challenged statute and the objective of ensuring CHLs are held

only by qualified individuals.

       Peterson complains that the affidavits do not provide any reason to deny him a

CHL in particular. But this complaint misunderstands the intermediate scrutiny tailoring

requirement. The challenged statute must be substantially related to advancement of an

important governmental objective, but it need not provide a perfect fit. See Michael M.

v. Superior Court, 450 U.S. 464, 473 (1981) (plurality opinion) (in conducting

intermediate scrutiny analysis, “[t]he relevant inquiry . . . is not whether the statute is

drawn as precisely as it might have been, but whether the line chosen by the . . .

Legislature is within constitutional limitations”). For example, in reviewing a minority

preference program for certain broadcasting licenses under the intermediate scrutiny

standard applicable at the time, the Court explained:
                                              -12-
       Congressional policy does not assume that in every case minority
       ownership and management will lead to more minority-oriented
       programming or to the expression of a discrete “minority viewpoint” on the
       airwaves. Neither does it pretend that all programming that appeals to
       minority audiences can be labeled “minority programming” or that
       programming that might be described as “minority” does not appeal to
       nonminorities. Rather, both Congress and the FCC maintain simply that
       expanded minority ownership of broadcast outlets will, in the aggregate,
       result in greater broadcast diversity.


Metro Broad. Inc. v. FCC, 497 U.S. 547, 579, 582-583, (1990), overruled on other

grounds, Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 227 (1995). Similarly, in

Rostker v. Goldberg, 453 U.S. 57 (1981), the Court approved of the male-only selective

service registration requirement notwithstanding the fact that “a small number of women

could be drafted for noncombat roles.” Id. at 81. On the record before us, it is clear that

non-residency is substantially related to the objective of ensuring CHL holders are

qualified under state law because insufficient information is available as to non-residents

in the aggregate. This is so even if we accept Peterson’s unsupported assertion that this

information gap may not be present in every case.

       Equally unavailing is Peterson’s contention that the residency requirement is

insufficiently related to the stated interest because it fails to distinguish between newly

arrived Colorado residents and non-residents. Although information on past activities

may be unavailable with respect to new residents in the state, the ongoing-monitoring

rationale applies equally to any Colorado resident regardless of how long he has lived in

the state.

                                             -13-
       In considering a similar challenge to a residency requirement, the Second Circuit

reached the same conclusion in a pre-Heller case. In Bach v. Pataki, the court rejected a

Privileges and Immunities Clause challenge to New York’s residency requirement for

handgun licensure. The court required New York to demonstrate: “(a) a substantial

reason for the discrimination, and (b) a reasonable relationship between the degree of

discrimination exacted and the danger sought to be averted,” 408 F.3d at 88, a standard

quite similar to intermediate scrutiny. As in this case, the court agreed that “the State has

a substantial and legitimate interest in insuring the safety of the general public from

individuals who, by their conduct, have shown themselves to be lacking the essential

temperament or character which should be present in one entrusted with a dangerous

instrument.” Id. at 91 (quotation and ellipses omitted). The court further concluded that

New York’s interest “extends to the State’s ability to monitor licensees’ good character,

competency and integrity, including their mental fitness, composure, maturity of

judgment, and safe or unsafe habits.” Id. at 91 n.31 (quotations and citations omitted).

       As to the fit between the residency requirement and the state’s interest, the court

accepted New York’s explanation that “[t]he ongoing flow of information to a licensing

officer as a result of the licensee’s tie to a particular residence or community is an

important element of the State’s regulatory scheme.” Id. at 92. For in-state residents, the

court noted, there is a substantially higher “likelihood that a licensing officer will be

alerted to facts that cast doubt on a licensee’s fitness to possess a firearm.” Id. I agree

that this rationale supplies the requisite fit between a residency requirement and the
                                             -14-
state’s important interest of ensuring that CHL holders are qualified.

       In Peruta v. Cnty. of San Diego, 758 F. Supp. 2d 1106 (S.D. Cal. 2010), the court

adopted Bach’s analysis in a post-Heller challenge. Id. at 1120. Assuming that

restrictions that prevented “non-residents from applying for a permit to carry a concealed

weapon” implicated the Privileges and Immunities Clause, the court agreed with the Bach

court’s conclusion that the state had a “substantial interest in monitoring gun licensees

and that limiting licenses to residents and those working primarily within the state was

sufficiently related to that interest.” Id.

       Although the specific restrictions at issue in this case differ in some ways from

those at issue in Bach and Peruta, I agree with those courts that a residency requirement

for a CHL is substantially related to an important governmental objective, and thus that

Colo. Rev. Stat. § 18-12-203(1)(a) survives intermediate scrutiny.

                                              II

       I would also affirm the district court even on the assumption that the Privileges

and Immunities Clause is implicated in this suit. In discussing the privileges and

immunities protected by Article IV, the Saenz Court stated that “[t]hose protections are

not absolute, but the Clause does bar discrimination against citizens of other States where

there is no substantial reason for the discrimination beyond the mere fact that they are

citizens of other States.” 526 U.S. at 502 (citations and quotation omitted). Rather than

strict scrutiny, a welcome visitor claim is subject to the following test: “if the challenged

restriction deprives nonresidents of a protected privilege, [the court] will invalidate it
                                              -15-
only if [it] conclude[s] that the restriction is not closely related to the advancement of a

substantial state interest.” Friedman, 487 U.S. at 65; see also Kleinsmith v. Shurtleff, 571

F.3d 1033, 1044 (10th Cir. 2009) (“[D]enial of a privilege or immunity to nonresidents is

invalid unless (i) there is a substantial reason for the difference in treatment; and (ii) the

discrimination practiced against nonresidents bears a substantial relationship to the

State’s objective.” (quotation omitted)).

       This standard is essentially identical to intermediate scrutiny. Intermediate

scrutiny is satisfied if the government can show “that its objective is an important one

and that its objective is advanced by means substantially related to that objective.”

Reese, 627 F.3d at 802. The privileges and immunities tailoring requirement also

demands a “substantial relationship to the State’s objective.” Kleinsmith, 571 F.3d at

1044. And although the formulation we adopted in Reese referred to an “important”

government objective, 627 F.3d at 802, the terms “important” and “substantial” have

been used interchangeably in referring to the intermediate scrutiny ends prong. See, e.g.,

Golan v. Holder, 609 F.3d 1076, 1084 (10th Cir. 2010) (“In order for a statute to survive

intermediate scrutiny, the statute must be directed at an important or substantial

governmental interest . . . .”).

       As discussed above, I would hold in the alternative that the residency requirement

for obtaining a CHL survives intermediate scrutiny. And because Peterson’s Privileges

and Immunities Clause claim is subject to the same form of review, I would also hold that

this claim fails even assuming that the carrying of a concealed firearm is a protected
                                              -16-
privilege. Colorado has shown that ensuring CHL holders are qualified is an important

governmental objective, and the residency requirement is substantially related to that

objective. The two other courts that have considered right to travel challenges of CHL

residency requirements have reached the same conclusion, on largely the same basis. See

Bach, 408 F.3d at 87 (“Because we hold that New York’s interest in monitoring gun

licensees is substantial and that New York’s restriction of licenses to residents and

persons working primarily within the State is sufficiently related to this interest, we reject

Bach’s Article IV Privileges and Immunities Clause challenge.”); Peruta, 758 F. Supp. 2d

at 1120 (“The Court is unable to discern a meaningful distinction between the issues

facing the Second Circuit in Bach and those at issue here. Adopting the rationale set

forth in that decision, the Court concludes there is no genuine issue of material fact as to

whether Defendant’s policy violates the right to travel.”).




                                             -17-